ORDER

PER CURIAM.
Kurt D. Usry (“Defendant”) appeals from the trial court’s judgment, following a jury trial, convicting him of attempted manufacture of a controlled substance, in violation of Section 195.211, RSMo.2000, possession of a controlled substance, in violation of Section 195.202, possession of drug paraphernalia, in violation of Section 195.233, and tampering with physical evidence, in violation of Section 575.100.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).